Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
This office action is responsive to the Amendment and Remarks filed 8 August 2022, wherein claims 17-22 were newly added. Subsequently, claims 1-22 are pending and presently under consideration in this application. 
Response to Amendment
The rejection of claim 14 under each of 35 U.S.C. 101 and 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph, as respectively set forth in paragraphs 3 and 5 of the previous office action on the merits, are hereby withdrawn in view of applicants’ amendments to the same. 
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 11 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
Applicants amendments have failed to satisfactorily address the rejection of claims 1, 2, and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraphs 9, 10, 12 and 13 of the previous office action on the merits.
Applicants have amended the base independent claim 1 to recite “and optionally one or more monoreactive mesogenic compounds; wherein the proportion of said mono-, di- or multireactive liquid-crystalline compounds in the polymerizable liquid-crystalline material as a whole is in the range from 30 to 99.9% by weight”, thus introducing new considerations as follows under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph.
Applicants have amended the base independent claim 1 to recite “wherein the proportion of said mono-, di- or multireactive liquid-crystalline compounds in the polymerizable liquid-crystalline material as a whole is in the range from 30 to 99.9% by weight”, such that the rejection of claims under 35 U.S.C. 102(a)(1) over each of Kuriyama et al., Yoon et al., and Archetti et al. as respectively set forth in paragraphs 16-18 of the previous office action on the merits, are no longer applicable, and have thus necessitated the new grounds of rejection as follows. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 is rejected as being vague and indefinite when it recites “Sp  straight chain or branched alkylene having up to 12 C atoms” (emphasis added); the scope of the protection sought by “up to” is not clear, since it includes an alkylene group with 1-2 C atoms, which cannot be branched. Claim 1 fails to particularly point out and distinctly claim the substituent “Sp” of the compound of formula S1 contained in the claimed polymerizable LC material.
Amended claim 1 is rejected as being vague and indefinite when it recites “Ra-d  denote each and independently straight chain or branched alkyl with up to 20 C atoms” (emphasis added); the scope of the protection sought by “up to” is not clear, since it includes an alkyl group with 1-2 C atoms, which cannot be branched. Claim 1 fails to particularly point out and distinctly claim the substituent “Ra-d“ of the compound of formula S1 contained in the claimed polymerizable LC material.
Amended claim 1 is rejected as being vague and indefinite when it recites “and optionally one or more monoreactive mesogenic compounds; wherein the proportion of said mono-, di- or multireactive liquid-crystalline compounds in the polymerizable liquid-crystalline material as a whole is in the range from 30 to 99.9% by weight” (emphasis added); the scope of the protection sought is not clear, especially since the presence of the monoreactive mesogenic compound is optional. Amended claim 1 fails to particularly point out and distinctly claim the % by weight of the mesogenic compounds. Also, line 2 of claim 1 refers to the direactive and multireactive compounds as mesogenic compounds, and not as “liquid-crystalline compounds”. 
Amended claim 4 is rejected as being vague and indefinite when it recites “R  is…straight chain or branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy with up to 12 C atoms” (emphasis added); the scope of the protection sought is not clear, since it includes an alkyl group with 1-2 C atoms, which cannot be branched. Claim 4 fails to particularly point out and distinctly claim the substituent “R“ of the compound of formula MRM contained in the claimed polymerizable LC material.
Claim 7 is rejected as being vague and indefinite when it recites “wherein the proportion of di- or multireactive mesogenic compounds in said material is in the range from 5 to 99% by weight” (emphasis added); the scope of the protection sought is not clear in light of the amendment to the base independent claim 1 introducing the limitation “wherein the proportion of said mono-, di- or multireactive liquid-crystalline compounds in the polymerizable liquid-crystalline material as a whole is in the range from 30 to 99.9% by weight” (emphasis added). Claim 7 fails to particularly point out and distinctly claim the contents of the claimed polymerizable liquid crystal.
Amended claim 10 is rejected as being vague and indefinite when it recites “and optionally one or more monoreactive polymerizable mesogenic compounds” (emphasis added); the scope of the protection sought is not clear in light of the amendment to the base independent claim 1 introducing the inconsistent language in the limitation “and optionally one or more monoreactive mesogenic compounds; wherein the proportion of said mono-, di- or multireactive liquid-crystalline compounds in the polymerizable liquid-crystalline material as a whole is in the range from 30 to 99.9% by weight” (emphasis added). Claim 10 fails to particularly point out and distinctly claim the process of preparation of the polymerizable liquid crystal.
Newly added claim 17 is rejected as being vague and indefinite when it recites is “optionally substituted silyl, aryl or heteroaryl with up to 12 C atoms” (emphasis added) with respect to the substituent L1  in the rod-shaped mesogenic group MG; the scope of the protection sought is not clear, since, for instance, “up to” includes 1-5 C atoms, and the simplest aryl group contains 6 C atoms. Newly added claim 17 fails to particularly point out and distinctly claim the substituent “L1“ of the rod-shaped mesogenic group MG.
Newly added claim 17 is rejected as being vague and indefinite when it recites ”straight chain or branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy with up to 12 C atoms” (emphasis added) with respect to the substituent L1  in the rod-shaped mesogenic group MG; the scope of the protection sought is not clear, since, for instance, “up to” includes a group having 1-2 C atoms, which cannot be branched. Newly added claim 17 fails to particularly point out and distinctly claim the substituent “L1“ of the rod-shaped mesogenic group MG.
Newly added claim 21 is rejected as being vague and indefinite when it recites “wherein the proportion of said mono-, di- or multireactive liquid-crystalline compounds in the polymerizable liquid-crystalline material as a whole is in the range from 40 to 99.9% by weight” (emphasis added); the scope of the protection sought is not clear, especially since the presence of the monoreactive mesogenic compound is optional. Newly added claim 21 fails to particularly point out and distinctly claim the % by weight of the mesogenic compounds. Also, line 2 of claim 1 refers to the direactive and multireactive compounds as mesogenic compounds, and not as “liquid-crystalline compounds”. 
Newly added claim 22 is rejected as being vague and indefinite when it recites “wherein the proportion of said mono-, di- or multireactive liquid-crystalline compounds in the polymerizable liquid-crystalline material as a whole is in the range from 50 to 99.9% by weight” (emphasis added); the scope of the protection sought is not clear, especially since the presence of the monoreactive mesogenic compound is optional. Newly added claim 22 fails to particularly point out and distinctly claim the % by weight of the mesogenic compounds. Also, line 2 of claim 1 refers to the direactive and multireactive compounds as mesogenic compounds, and not as “liquid-crystalline compounds”. 
  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 9, 17, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirschmann et al. (U.S. Patent No. 9,951,274).
The Examples of Hirschmann et al. illustrate a process of preparation a polymerizable liquid crystal material whereby a direactive mesogenic compound inclusive of the present formula DRM is combined with a stabilizing compound inclusive of that of the present formula S1 and/or S2. Please refer to Table E (beginning at column 129, line 1+) therein, which discloses the mesogenic compounds for use in the inventive liquid crystal material, i.e., di-reactive and multi-reactive mesogenic compounds inclusive of those of the present general formula DRM, as well as mono-reactive mesogenic compounds inclusive of those of the present general formula MRM. In fact, Examples M6-40, M50-52, M60-62 and M64-66 of Hirschmann et al. illustrate a polymerizable liquid crystal composition characterized by the combination of a di- and/or multi-reactive mesogenic compound in an amount as is now claimed, with a stabilizing compound inclusive of the stabilizing compound of the present formula S1, as represented therein by 
    PNG
    media_image1.png
    273
    335
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    278
    330
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    325
    261
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    447
    357
    media_image4.png
    Greyscale
 (column 184, line 13+), and/or a stabilizing compound inclusive of the stabilizing compound of the present formula S2, as represented therein by 
    PNG
    media_image5.png
    186
    270
    media_image5.png
    Greyscale
or 
    PNG
    media_image6.png
    190
    272
    media_image6.png
    Greyscale
(column 183, line 32+).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-22 are rejected under 35 U.S.C. 103 as being obvious over Beltran Gracia et al. (U.S. Patent No. 11,248,171) in view of Hirschmann et al. (U.S. Patent No. 9,951,274). 
The Examples of Beltran Garcia et al. disclose a polymerizable liquid crystal medium characterized by comprising a combination of a direactive mesogenic compound inclusive of those of the present general formula DRM, and more specifically, the present formula DRMe, as represented therein by 
    PNG
    media_image7.png
    94
    372
    media_image7.png
    Greyscale
(column 4, line 25), a compound inclusive of those of the present formula ND, as represented therein by 
    PNG
    media_image8.png
    99
    344
    media_image8.png
    Greyscale
(column 4, line 50), a monoreactive mesogenic compound inclusive of those of the present general formula MRM, and more specifically, of the present formulae MRM1 through MRM27 as represented therein by MRM1 through MRM27 (column 33, line 1+). Although Beltran Garcia et a. discloses that known light, heat, and/or oxidation stabilizers may also be incorporated into the inventive polymerizable liquid crystal medium (column 51, line 53; column 59, line 4+), their use thereof is not expressly illustrated therein the examples. Please refer to preceding paragraph 22 for the disclosure of Hirschmann et al., which is relied upon for its teaching of a stabilizer with a direactive mesogenic compound and the benefits thereon. It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to add a stabilizing compound to the polymerizable liquid crystal medium of Beltran Garcia et al. in light of the general teaching therein, in light of Hirschmann et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use thereof said stabilizing compounds.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Response to Arguments
Applicant's arguments filed 8 August 2022 responsive to the rejection of claims 1,2 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in paragraph 8 of the previous office action on the merits, said arguments to the effect that the specification defines direactive polymerizable mesogenic compounds as having 2 polymerizable groups and multireactive polymerizable mesogenic compounds, have been fully considered and are persuasive. 
Applicant's arguments filed 8 August 2022 responsive to the rejection of claims 1, 2 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in paragraphs 9, 10, 12 and 13 of the previous office action on the merits, said arguments to the effect that applicants amendment from “1 to” to “up to” satisfactorily addresses the issue of indefiniteness, have been fully considered but they are not persuasive, since “up to” includes 0-2 C atoms. 
Applicant's arguments filed 8 August 2022 responsive to the rejection of claims
under 35 U.S.C. 102(a)(1) over each of Kuriyama et al., Yoon et al., and Archetti et al. as respectively set forth in paragraphs 16-18 of the previous office action on the merits,
have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722